De Courcy, J.
The plaintiff was a robust, healthy unmarried woman, and thirty-seven years old at the time of the accident. She had her left foot on the floor of the body of the car, resting her weight on it, and was in the act of raising her right foot from the vestibule floor when the conductor gave the starting signal. That, it was not negligence on his part to start the car when he did is *356settled by the similar cases of Sauvan v. Citizens’ Electric Street Railway, 197 Mass. 176, Flanagan v. Boston Elevated Railway, ante, 337, Martin v. Boston Elevated Railway, post, 361.* And see Boston Elevated Railway v. Smith, 94 C. C. A. 84. Clearly the fact that he placed his hand on her back and so prevented her from going backward was no assurance that he would protect her from any and every injury.
And there is no evidence that the motorman started the car negligently. The plaintiff’s right shoulder and elbow struck the woodwork of the door; but no other passenger was disturbed, although some were standing. The record discloses nothing more than the movement usually incident to the starting of an electric car. Work v. Boston Elevated Railway, 207 Mass. 447.

Exceptions overruled.


 This case was decided on the same day that the cases of Flanagan •and Martin were decided.